Name: Council Regulation (EEC) No 410/87 of 9 February 1987 opening, allocating and providing for the administration of Community tariff quotas for certain fishery products (1987)
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 12. 2. 87 Official Journal of the European Communities No L 42/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 410/87 of 9 February 1987 opening, allocating and providing for the administration of Community tariff quotas for certain fishery products (1987) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in the context of its external relations regarding fisheries, it is in the Community's interest partially to suspend the Common Customs Tariff duties on a number of fishery products, within the limit of appropriate Community tariff quotas ; whereas Community tariff quotas for 1987 should therefore be opened for whole or headless frozen redfish (Sebastes spp.), whole or headless frozen cod (Gadus morhua), frozen cod fillets and herring flaps prepared or preserved in vinegar, presented in pack ­ ings of a net capacity of 10 kilograms or more , falling within subheadings ex 03.01 B I f) 2, ex 03.01 B I h) 2, ex 03.01 B II b) 1 and ex 16.04 C II of the Common Customs Tariff ; whereas eligibility to benefit from these quotas opened for products falling within subheadings ex 03.01 B I h) 2 and ex 03.01 B II b) 1 is subject to the presentation to the Community customs authorities of a certificate issued by the recognized authorities of the country of origin attesting that the products concerned come from fish belonging to the North Atlantic stocks which were fished with due regard to the international conventions on the conservation and management of fishery resources ; whereas the certificates covering the products must also certify that the products presented come from cod of the Gadus morhua species ; whereas therefore the tariff quotas in question should be opened on 1 January 1987 and allocated among Member States ; Whereas equal and continuous access to the quotas should be ensured for all importers and the rates for the said quotas should be applied without interruption to all imports until the quotas are used up ; whereas, in the light of the principles outlined above, a Community tariff quota system based on an allocation between the Member States would seem to preserve the Community nature of the quotas ; whereas, to reflect as closely as possible the actual development of the market in the products in question, the allocation should be in proportion to the requirements of the Member States, calculated both from statistics of imports from third countries during a rep ­ resentative reference period and according to the economic outlook for the quota year in question ; Whereas, however, the products in question of a particular origin are not separately specified in the statistical nomenclatures ; whereas it has therefore not yet been possible to obtain sufficiently precise and representative figures ; whereas, therefore, part of these quotas should be assigned to the Community reserves, the remainder being allocated among the Member States in proportion to their forecast import requirements ; whereas, for these products, the Member States' initial percentage shares in the quota volume can thus be established as follows : ex 03.01 B I f) 2 ex 03.01 B I h) 2 (6 000 tonnes) ex 03.01 B 11 b) 1 (24 000 tonnes) ex 16.04 C II (7 000 tonnes) Benelux 3,11 1,29 3,45 Denmark 6,23 3,40 0,69 Germany 21,16 26,43 86,20 Greece 0,28 0,21 0,69 France 13,05 12,65 0,69 Ireland 0,28 0,13 0,69 Italy 0,28 0,28 0,69 United Kingdom 55,61 55,61 6,90 No L 42/2 Official Journal of the European Communities . 12. 2. 87 Whereas, to take account of possible import trends for the products in question, the quota volumes should be divided into two instalments, the first being allocated and the second held as a reserve to cover any subsequent requirements of the Member States which have used up their initial share ; whereas to give importers some degree of certainty the first instalment of the Community tariff quotas should be fixed at a fairly high level, which in this case could be respectively 5 718, 22 872 and 4 000 tonnes ; Whereas if, at a given date in the quota period, a conside ­ rable quantity of a Member State's share remains unused, it is essential that such State should return a significant proportion thereof to the reserve, in order to prevent a part of the Community tariff quota from remaining unused in one Member State while it could be used in others ; whereas, however, as regards the United Kingdom, any return to some of the reserves may be effected only up to the limit of the quantities necessary to satisfy the real needs of other Member States that cannot be met by the mechanisms which are directly applicable to them ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : Whereas initial shares may be used at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost used up a Member State should draw a further share and so on as many times as the reserve allows ; whereas, bearing in mind the sensitive nature of the fisheries market in the United Kingdom, that market should not be laid open to too great a pressure brought about by too high a level of imports from third countries ; whereas, therefore, without prejudice to any arrangements to be decided upon for the future, the United Kingdom should be excluded from the obligation to draw further shares from certain of the reserves ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission, which must be in a position to keep account of the extent to which the quotas have been used up and to inform the Member States accordingly ; Article 1 1 . From 1 January to 31 December 1987 the Common Customs Tariff duties on the following products shall be suspended at the levels and within the limit of the Community tariff quotas shown herewith : Order No CCT heading No Description Quota volume in tonnes Rate of duty in % 09.1801 ex 03.01 B I f) 2 Red fish (Sebastes spp.) whole or headless, frozen and I ex 03.01 B I h) 2 Cod (Gadus morhua), whole or headless, frozen, intended to undergo one of the operations authorized under paragraph 2 6 000 3,7 09.1803 ex 03.01 B II b) 1 Fillets of cod (Gadus morhua) frozen, intended to undergo one of the operations authorized under paragraph 2 24 000 4 09.1805 ex 16.04 C II Herring flaps, prepared or preserved in vinegar presented in pack ­ ings of a net capacity of 10 kilograms or more 7 000 10 2. Without prejudice to paragraph 3 , the preferential arrangements shown under order numbers 09.1801 and 09.1803 shall apply to fish intended to undergo any operation , unless they are intended to undergo exclusively one or more of the following treatments :  cleaning, gutting, heading, tailing,  cutting (excluding filleting and cutting up frozen blocks),  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep-freezing,  thawing, separation . The preferential arrangements shall not apply to products intended to undergo an operation which qualifies for the 12. 2 . 87 Official Journal of the European Communities No L 42/3 Annex I, attesting that the fish from which they were obtained were fished in the North Atlantic with due respect for the international conventions on the conserva ­ tion and management of fishery resources. The certificate must also certify that the products presented were obtained from cod of the Gadus morhua species. Article 2 1 . The tariff quotas referred to in Article 1 shall be divided into two instalments. A first instalment of each quota, i.e. 5 718 , 22 872 and 4 000 tonnes, respectively, shall be allocated among the Member States ; the shares, which subject to Article 5, shall be valid until 31 December 1987, shall be as follows : grant of the benefit of the quota but which is carried out at retail or catering level . However, the products referred to under order number 09.1803, which are presented indi ­ vidually or in blocks and in immediate packings of a net capacity of four kilograms or more shall be considered to fulfil the conditions shown in this subparagraph. The preferential arrangements shall apply only to fish intended for human consumption. 3 . The tariff opened for products falling within sub ­ headings ex 03.01 B I h) 2 and ex 03.01 B II b) 1 of the Common Customs Tariff shall be reserved for products accompanied by a certificate issued by one of the recog ­ nized authorities of the countries of origin listed in Annex II, made out in accordance with the model in Quota Article 1 ( 1 ) (Order No 09.1801 ) Quota Article 1 (2) (Order No 09.1803) Quota Article 1 (3) (Order No 09.1803) Benelux 178 295 138 Denmark 356 778 28 Germany 1 210 6 045 3 447 Greece 16 48 28 France 746 2 893 28 Ireland 16 30 28 Italy 16 63 28 United Kingdom 3 180 12 720 275 5718 22 872 4 000 2. The second instalment of each quota, i.e. 282, 1 128 and 3 000 tonnes, respectively, shall constitute the corres ­ ponding reserve . 3 . If a Member State, after exhausting its second share, has used 90 % or more of the third share drawn by it, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third . This process shall apply until the reserve is used up . 4. ' By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full . Any Member State applying this paragraph shall inform the Commis ­ sion of its grounds for so doing. 5 . However, with regard to the quotas referred to in Article 1 under order numbers 09.1801 and 09.1803 , para ­ graphs 1 to 4 above shall not apply to the United Kingdom. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1987 . Article 3 1 . If a Member State has used 90 % or more of its initial share as fixed in Article 2 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 5, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its initial share rounded up as necessary to the next whole number. 2 . If a Member State, after exhausting its initial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith, in the manner and to the extent provided in paragraph 1 , draw a third share equal to 5 % of its initial share, rounded up as necessary to the next whole number. No L 42/4 Official Journal of the European Communities 12. 2 . 87 Article 5 1 . Member States shall, not later than 1 October 1987, return to the reserve the unused portion of their initial share which, on 15 September 1987, is in excess of 20 % of the initial volume. They may return a greater portion if there are grounds for believing that it may not be used in full . Member States shall , not later than 1 October 1987, notify the Commission of the total quantities of the product in question imported up to and including 15 September 1987, and charged against the Community tariff quotas and of any portion of their initial shares returned to the reserve . 2 . However, with regard to the quotas referred to in Article 1 under order numbers 09.1801 and 09.1803, any return to the reserve by the United Kingdom may be effected only up to the limit of the quantities necessary to satisfy the real needs of other Member States that cannot be met either by their initial shares or by the correspon ­ ding reserve that might be replenished pursuant to para ­ graph 1 . Article 6 The Commission shall keep an account of the volume of the shares opened by the Member States pursuant to Articles 2 and 3 and shall , as soon as the information reaches it, inform each State of the extent to which the reserve has been used up. It shall, not later than 5 October 1987, inform the Member States of the amount still in reserve, following any return of shares pursuant to Article 5. It shall ensure that the drawing which exhausts one of the reserves does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that importations may be charged without interruption against their accu ­ mulated shares of the Community quota. 2 . The Member States shall take all appropriate measures to ensure that the products referred to in Article 1 under order numbers 09.1801 and 09.1803 fulfil the conditions mentioned in the aforementioned Article for admission to benefit from the tariff quotas . In such case use of the product for the particular end-use specified shall be verified in accordance with the relevant Community provisions. 3 . The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 4. The Member States shall charge imports of the products in question against their shares as and when the product is entered with the customs authorities for free circulation . 5. The extent to which a Member State has used up its share shall be determined on the basis of the imports charged in accordance with paragraph 4. Article 8 Admission to benefit from the tariff quotas may not be subjected by a Member State to a customs security, intended solely to ensure that the shares laid down in this Regulation are not exceeded, unless the effective use of the shares that have been attributed to it has exceeded 90 % of such shares. Article 9 The Member States shall , not later than the 15th day of the months of April and July, communicate to the Commission statements of charges effected on their shares during the first and second quarters, respectively. At the request of the Commission, they shall communi ­ cate statements of charges for shorter periods and these statements must be forwarded within 10 days from the end of each period. Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 11 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 February 1987. For the Council The President P. DE KEERSMAEKER 12. 2. 87 Official Journal of the European Communities No L 42/5 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE /  ANEXO I MODELO DE CERTIFICADO MODEL TIL CERTIFIKAT MUSTER DER BESCHEINIGUNG Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATE MODELE DE CERTIFICAT MODELLO DI CERTIFICATO MODEL VAN CERTIFICAAT MODELO DE CERTIFICADO 1 Exporter ( Name , full address , country ) Exportateur ( Nom , adresse complÃ ¨te , pays ) 2 Number NumÃ ©ro 00000 CERTIFICATE IN REGARD TO NORTH ATLANTIC COD (GADUS MORHUA) Issued with a view to obtaining the benefit of the preferential tariff arrangements in the European Economic Community CERTIFICAT CONCERNANT LE CABILLAUD DE L'ATLANTIQUE DU NORD ( « GADUS MORHUA ») dÃ ©livrÃ © en vue de l'obtention du bÃ ©nÃ ©fice du rÃ ©gime tarifaire prÃ ©fÃ ©rentiel dans la CommunautÃ © Ã ©conomique europÃ ©enne 3 Consignee ( Name , full address , country ) Destinataire ( Nom , adresse complÃ ¨te , pays ) 4 Country of origin Pays d'origine 5 Country of destination Pays de destination 6 Place and date of shipment  Means of transport Lieu et date d' embarquement  moyen de transport 7 Supplementary details DonnÃ ©es supplÃ ©mentaires 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS Marques et numÃ ©ros  nombre et nature des colis  DÃ SIGNATION DÃ TAILLÃ E DES MARCHANDISES 9 Quantity in tonnes QuantitÃ © en tonnes 10 FOB value (') Valeur fob (') 11 CERTIFICATION BY THE COMPETENT AUTHORITY  VISA DE L' AUTORITÃ  COMPÃ TENTE I , the jndersigned , certify that the consignment described above contains only North Atlantic cod (Gadus morhua) from the stocks of the North Atlantic Ocean fished in accordance with the provisions of the North-West Atlantic Fisheries Organization , or the North-East Atlantic Fisheries Commission . Je soussignÃ © certifie que l' envoi dÃ ©crit ci-dessus contient exclusivement du cabillaud de l' Atlantique Nord (Gadus morhua) provenant des stocks de l' ocÃ ©an de l' Atlantique Nord et capturÃ ©s en concordance avec les dispositions de l'Organisation de l' Atlantique du Nord-Ouest ou de la commission des pÃ ªcheries de l'Atlantique du Nord-Est . 12 Competent authority ( Name , full address , country ) AutoritÃ © compÃ ©tente ( Nom , adresse complÃ ¨te , pays ) At / Ã , on / le ( Signature ) ( Seal ) ( Sceau ) 1 1 ) In the currency of the contract of sale Dans la monnaie du contrat de vente 12. 2. 87 Official Journal of the European Communities No L Al l ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong PaÃ ­s de origem Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority AutoritÃ © compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Customs Iceland Quality Inspection Department Directorate-General of Fisheries Bergen (Norway) Islandia Island Island ÃÃ Ã »Ã ±Ã ½Ã ´Ã ¯Ã ± Iceland Islande Islanda IJsland IslÃ ¢ndia Noruega Norge Norwegen Ã Ã ¿Ã Ã ²Ã ·Ã ³Ã ¯Ã ± Norway NorvÃ ¨ge Norvegia Noorwegen Noruega CanadÃ ¡ Canada Kanada &lt; Ã Ã ±Ã ½Ã ±Ã ´Ã ¬Ã  Canada Canada Canada Canada CanadÃ ¡ Estados Unidos De forenede Stater USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique Stati Uniti USA Estados Unidos da AmÃ ©rica Department of Fisheries and Oceans Department of Commerce Washington DC